Citation Nr: 0327715	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to August 
1999.  This appeal arises from a July 2001 rating decision by 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for PTSD.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Initially, it is noted 
that the veteran has never been provided with notice of the 
Veterans Claims Assistance Act of 2000 in connection with the 
claim for PTSD.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and ensure 
that any other notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's obligations 
under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




